DETAILED ACTION

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-4, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmi et al. US 7789688 (“Hemmi”).  
	Per claim 1, Hemmi discloses a spring clip 30 for (i.e., capable of being used with) a flat flexible cable, comprising (see annotated figure 10A below) :
a first beam (labeled FB below); and 
a second beam (labeled SB below) connected to the first beam and resiliently deflectable toward the first beam, the second beam has a first contact bend (labeled FCB below) and a second contact bend (labeled SCB below) extending toward the first beam, the second contact bend is positioned between the first contact bend and a free end (labeled FE below) of the second beam.
The limitation that “the flat flexible cable is positioned between the first beam and the second beam and the first contact bend and the second contact bend resiliently abut a conductor exposed through an insulation material of the flat flexible cable to electrically connect the spring clip with the conductor” is a recitation of the manner of operating the spring clip.  Note that the flat flexible cable is not part of the claimed spring clip.    A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior 

    PNG
    media_image1.png
    1631
    1261
    media_image1.png
    Greyscale

	Per claim 2, the first beam and the second beam are connected at a connection section (labeled CS above) and extend away from the connection section, the first beam has a free end opposite the connection section and the free end of the second beam is opposite the connection section.
	Per claim 3, the first beam, the second beam, and the connection section are monolithically formed in a single piece.
	Per claim 4, the connection section is a curved portion about which the second beam is resiliently deflectable.
Per claim 12, the spring clip is operable such that the first contact bend abuts a side of the conductor exposed in a stripped section of the flat flexible cable in which the insulation material is removed from a side of the flat flexible cable.
Per claim 13, the spring clip is operable such that the first contact bend extends through a window in the insulation material exposing only a portion of the conductor to abut the conductor.
Per claim 15, the first beam has a support protrusion (labeled SP above) extending from an exterior side facing away from the second beam.

s 1, 13, and are 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandeau US 4241498.  
Per claim 1, Brandeau discloses a spring clip 10 for (i.e., capable of being used with) a flat flexible cable, comprising (see annotated figure 1 below) :
a first beam (labeled FB below); and 
a second beam (labeled SB below) connected to the first beam and resiliently deflectable (brass being inherently a resilient metal, col. 2, lines 65-69) toward the first beam, the second beam has a first contact bend (labeled FCB below) and a second contact bend (labeled SCB below) extending toward the first beam, the second contact bend is positioned between the first contact bend and a free end (labeled FE below) of the second beam.
The limitation that “the flat flexible cable is positioned between the first beam and the second beam and the first contact bend and the second contact bend resiliently abut a conductor exposed through an insulation material of the flat flexible cable to electrically connect the spring clip with the conductor” is a recitation of the manner of operating the spring clip.  Note that the flat flexible cable is not part of the claimed spring clip.    A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP section 2114(II).  In this case, Brandeau teaches all the structural limitations of the claimed spring clip and therefore the recitation of the manner of operation of the claimed spring clip does not differentiate the claimed spring clip from the Hemmi spring clip.

    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale


Per claim 14, the first contact bend has a contact width narrower than a beam width (labeled BW above) of the second beam in a width direction perpendicular to a longitudinal direction of the second beam.  See the depth of the groove, labeled GD above, which forms the first contact bend.  The width of the first contact bend is less than the width of the beam by 2x the depth of the groove.

	Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 11114786 in view of Boemmel et al. US 6979224 (“Boemmel”).  Regarding claim 16, Kim discloses a connector for a flat flexible cable (i.e., capable of being used with a flat flexible cable), comprising:
	a housing 20 having a receiving passageway (the slot for board 4, labeled RS below) and a post 24c for extending through an opening (analogous to 4d) in an insulation material of the flat flexible cable received in the receiving passageway; and
	a spring clip 10 disposed in the receiving passageway, the spring clip having a first beam 16 and a second beam 16, the second beam connected to the first beam and resiliently deflectable toward the first beam, the second beam has a first contact bend (at the contact point between 16 and 4a) extending toward the first beam, the connector being connectable to a flat flexible cable is positioned in the receiving passageway between the first beam and the second beam such that the first contact bend abuts a conductor exposed through the insulation 
	Kim discloses a board 4 rather than a  flat flexible cable.  Boemmel discloses a flat flexible cable 1 including conductors 2 exposed through windows 7 on the insulation layer 3.  It would have been obvious to replace the Kim board 4 with a flat flexible cable 1 as taught in Kim, including a hole through the cable analogous to the hole 4d in the Kim board 4.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).

    PNG
    media_image3.png
    1695
    1308
    media_image3.png
    Greyscale

	Per claim 17, the housing has a latch 30 retaining the spring clip in the receiving passageway.
	Per claim 21, the housing has a main body 20 with an outer portion (labeled OP in annotated figure 6 above) and an inner portion (labeled IP above, one wall of the receiving space) disposed within the outer portion, the receiving passageway is defined between the inner portion and the outer portion.
	Per claim 22, the post extends from the inner portion perpendicularly with respect to the receiving passageway.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 18-20 are allowable.  Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833